Citation Nr: 1502501	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to January 2000.

These matters arise before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the issue of entitlement to a TDIU came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran is service connected for a mechanical low back strain, evaluated as 20 percent disabling and a mood disorder associated with his mechanical low back strain, evaluated as 50 percent disabling. 

2.  The Veteran is not shown to be precluded from securing and following all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in April 2012 of the information and evidence needed to substantiate and complete his claim for a TDIU rating, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a May 2014 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The AOJ has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claim, including requesting updated VA treatment records and VA Vocational Rehabilitation counseling records.  The Veteran was also afforded VA examinations during the appeal period in August 2012, December 2013 and January 2014.  The examiners reviewed the relevant medical evidence, interviewed the Veteran, and assessed all factors in reaching their conclusions.  As such, the Board finds the VA examination reports to be adequate and highly probative.  These efforts represent substantial compliance with the requirements of the November 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for a mechanical low back strain, evaluated as 20 percent disabling and a mood disorder associated with his mechanical low back strain, evaluated as 50 percent disabling.

The combined service-connected disability rating is 60 percent because his disabilities result from a common etiology.  38 C.F.R. §§ 4.16(a), 4.25.  Thus the Veteran meets the scheduler criteria for a TDUI.

The record reflects the Veteran completed two years of college and has a computer training certificate.  His employment history included a supervisory role at a factory, self-employment as a carpenter and assisting his wife in running a daycare.  See April 2012 VA examination report.  

The question before the Board, therefore, is whether the Veteran is rendered unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The question in a claim for a total disability evaluation based on individual unemployability due to service-connected disorders is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a February 2010 private treatment note, the Veteran stated his back pain prevented him from working in construction so he assisted his wife with running a daycare.  

At an April 2012 VA examination, the examiner concluded the Veteran's back disability prevented him from obtaining physical employment but not sedentary employment.  At the time, he had been evaluated by VA Vocational Rehabilitation counseling and was enrolled in a computer certification program.

At an August 2012 VA spine examination, the examiner stated the Veteran's back affected his ability to work because he was unable to repetitively bend, stoop, lift objects greater than 10 pounds, squat or crawl.  In an August 20102 addendum email correspondence, the examiner further clarified that the Veteran was able to perform all sedentary work. 

In his August 2012 Notice of Disagreement, the Veteran, through his representative, argued that the provisions of 38 C.F.R. § 3.343(c)(1) were applicable to his case in that his enrollment in vocational rehabilitation was proof of his unemployability.

In his November 2012 formal appeal to the Board, the Veteran, through his representative, stated he was removed from vocational rehabilitation due to a medical condition that interfered with his training and he was thus deemed "unable to be rehabilitated." 

Pursuant to the Board's November 2013 remand, records were obtained pertaining to the Veteran's vocational rehabilitation.  The records showed the Veteran was enrolled to complete a certificate training program in Information Technology.  In a July 2012 letter, it was noted that his rehabilitation was interrupted due to then current treatment for a medical condition.  The letter also instructed the Veteran to contact the rehabilitation counselor, once his treatment was complete, to discuss his plans for training.  A failure to contact the rehabilitation counselor would result in formal discontinuance of his training program.

In an August 2013 VA treatment note, the Veteran indicated he would like VA to help him find a job.  In an October 2013 mental health note, the Veteran was encouraged to reconnect with the Vocational Rehabilitation counseling program and continue to explore employment opportunities.

The Veteran was afforded a VA mental health examination in December 2013.  In assessing his employability, the examiner stated the Veteran was not unemployable as a result of his mood disorder.  The examiner referenced his psychiatrist's recommendation to seek employment and vocational rehabilitation as evidence that his mental health providers viewed him as potentially employable.  The examiner also noted the Veteran's statement of not noticing pain as much when he worked on computers or assembled things.  Overall, the examiner concluded that though he was unable to work in a physically demanding job, the Veteran could perform non-physically demanding work such as working on computers.  Such work could require some additional accommodations.  In addition, he noted that if the Veteran was more compliant with his medication, it was possible that his pain would improve and he would be more able to work.

In a January 2014 spine examination, the examiner concluded the Veteran's back disability limited his ability to gain/sustain moderately physical forms of employment but not sedentary work with minimal physical requirements.  The examiner further stated she could not determine the additional functional limitations from prolonged repeated activity without resorting to speculation.  In addition, the examiner noted the Veteran's subjectively reported symptoms did not correspond with the objective data and he was able to perform some activities during the course of the examination with minimal difficulty.

Based upon a review of the record, the Board finds that the service-connected disabilities do not preclude the Veteran from securing or following substantially gainful employment.  VA examination reports have repeatedly indicated he is able to perform sedentary work, and the Veteran has expressed an interest in working with computers.  His educational background shows he has already obtained a computer training certificate and he was at one point enrolled in a certificate training program in Information Technology.  While the Board acknowledges the Veteran was removed from his Vocational Rehabilitation program, the evidence does not reflect the removal was the result of a finding that he was "unable to be rehabilitated" as suggested by his November 2012 statement.  Further, the evidence does not indicate his medical condition renders him incapable of continuing in the certificate training program.  Rather, the evidence suggests he may be able to regain entrance into the program by contacting his Vocational Rehabilitation counselor.  The evidence also demonstrates he may be able to secure employment as he was encouraged to re-enroll in Vocational Rehabilitation and seek employment by his mental health professional in October 2013.  In addition, the December 2013 VA examiner suggested the Veteran's pain could improve, leaving him more capable of working, if he were more compliant with his medication.

As for the Veteran's argument pertaining to the provisions of 38 C.F.R. § 3.343(c)(1), the Board finds it to be inapplicable to the issue at hand as the Veteran has not been awarded a TDIU and is not facing a rating reduction. 

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical history.

Thus, in conclusion, the preponderance of the evidence is against this TDIU claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable, and this claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


